                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                           Baltimore Division

 GREEN APPLE GROCERY AND
 DELI, LLC, ET AL

       APPELLANTS’

 V.
                                              Civil Case No.:1:19-cv-01408-RDB
 UNITED STATES
 DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States
 Department of Agriculture

       APPELLEE


           RESPONSE TO COURT’S ORDER TO SHOW CAUSE

      NOW COMES, Green Apple Grocery and Deli, LLC, (hereinafter

“Appellants’), by and through their undersigned counsel, hereby files their response

(the “response”) to Court’s Order to Show Cause, “why this case should not be

dismissed for lack of prosecution, and for reasons state:

   1. On May 13, 2019, Plaintiff, pro-se, filed a Complaint regarding Defendant’s

      injunction prohibiting Plaintiffs’ for participating in the Supplemental

      Nutrition Assistance Program (SNAP), on the allegation, that certain

      transactions were suspicious, and therefore, amounted to violations of law.



                                          1
2. The Court, on May 15. 2019, Ordered, Plaintiffs’ to engage counsel, to

   represent the corporate Plaintiff.

3. On June 12, 2019, undersigned counsel was retained and entered an

   appearance on behalf of the Plaintiffs’.

4. The inadvertent failure to file the Summons was due extraordinary

   circumstances    beyond     undersigned    counsel’s    control.   Specifically,

   undersigned counsel and her spouse were caring for her sick father-in-law,

   who subsequently died. Further, undersigned counsel loss her aunt, and a

   close family friend. In addition, undersigned counsel, was dealing with her

   own personal health issues, and the loss of key staff in her office.

5. Contemporaneously, with the filing of this response, undersigned counsel

   have filed an Amended Complaint, Summonses, Disclosures and Information

   Report. See Record

6. The prejudice of dismissal to Appellants’ would be significant, as they are

   outside the limitations period and would not be able to refile the Complaint.

   The harm associated therewith would be pellucid.

7. In light of the foregoing, Appellants’, respectfully requests that the Court not

   dismiss this action, and provide Appellants’ with a short period of time for

   which to serve the Defendants.




                                        2
Respectfully Submitted,

/s/ Jessie Lyons Crawford
_______________________________
JESSIE LYONS CRAWFORD, Esq.
COUNSEL FOR PLAINTIFF
Federal Bar No.: 25247

THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230
F: 410-662-1238
E. attorneyjlcrawford@verizon.net

COUNSEL FOR APPELLANTS’




  3
